UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investors Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period: April 30, 2011 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 4/30/11 (Unaudited) COMMON STOCKS (99.8%) (a) Shares Value Aerospace and defense (2.9%) General Dynamics Corp. 60,700 $4,420,174 Honeywell International, Inc. 63,800 3,906,474 L-3 Communications Holdings, Inc. 79,400 6,367,086 Northrop Grumman Corp. (S) 115,800 7,366,038 Precision Castparts Corp. 36,900 5,701,788 Raytheon Co. 75,060 3,644,163 Safran SA (France) (S) 80,104 3,118,112 United Technologies Corp. 127,900 11,457,280 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 85,900 6,439,923 Airlines (0.1%) United Continental Holdings, Inc. (NON) 71,900 1,640,758 Auto components (0.7%) Autoliv, Inc. (Sweden) 52,000 4,166,760 Lear Corp. 63,200 3,232,048 TRW Automotive Holdings Corp. (NON) 74,411 4,245,892 Automobiles (0.5%) Ford Motor Co. (NON) (S) 340,600 5,269,082 General Motors Co. (NON) 96,100 3,083,849 Beverages (2.5%) Coca-Cola Co. (The) 280,100 18,895,546 Coca-Cola Enterprises, Inc. 347,900 9,883,839 PepsiCo, Inc. 164,100 11,304,849 Biotechnology (1.0%) Amgen, Inc. (NON) (S) 115,700 6,577,545 Celgene Corp. (NON) 72,100 4,245,248 Cubist Pharmaceuticals, Inc. (NON) 63,100 2,135,935 Dendreon Corp. (NON) 51,900 2,254,017 Capital markets (2.8%) Ameriprise Financial, Inc. 79,400 4,927,564 Apollo Global Management, LLC. Class A (NON) 120,400 2,176,832 BlackRock, Inc. 40,403 7,916,564 Goldman Sachs Group, Inc. (The) 106,800 16,127,868 Legg Mason, Inc. 98,900 3,674,135 Morgan Stanley 228,900 5,985,735 State Street Corp. 84,400 3,928,820 Chemicals (2.9%) Albemarle Corp. 62,458 4,406,412 Dow Chemical Co. (The) (S) 202,843 8,314,535 E.I. du Pont de Nemours & Co. 144,100 8,183,439 Eastman Chemical Co. 30,900 3,314,025 Huntsman Corp. (S) 264,821 5,521,518 LyondellBasell Industries NV Class A (Netherlands) (NON) 150,200 6,683,900 PPG Industries, Inc. 53,900 5,102,713 W.R. Grace & Co. (NON) (S) 84,737 3,843,670 Commercial banks (2.3%) Bond Street Holdings, LLC 144A Class A (F) (NON) 206,701 4,237,371 First Southern Bancorp, Inc. Class B (F) (NON) 112,320 1,404,000 NBH Holdings Corp. 144A Class A (NON) 159,300 2,835,540 PNC Financial Services Group, Inc. 53,300 3,322,722 SunTrust Banks, Inc. 189,600 5,344,824 Wells Fargo & Co. 648,598 18,880,688 Commercial services and supplies (0.2%) Avery Dennison Corp. (S) 73,000 3,047,020 Communications equipment (2.0%) Cisco Systems, Inc. 623,100 10,941,636 Motorola Solutions, Inc. 48,157 2,209,443 Nokia Corp. ADR (Finland) (S) 222,100 2,049,983 Qualcomm, Inc. 287,600 16,347,184 Computers and peripherals (5.4%) Apple, Inc. (NON) 107,967 37,597,348 EMC Corp. (NON) (S) 471,700 13,367,978 Hewlett-Packard Co. 520,640 21,018,237 SanDisk Corp. (NON) 213,100 10,471,734 Seagate Technology (NON) 201,900 3,557,478 Construction and engineering (0.3%) KBR, Inc. 132,100 5,068,677 Consumer finance (0.8%) Air Lease Corp. (NON) (S) 157,551 4,348,408 Capital One Financial Corp. 91,800 5,024,214 Discover Financial Services 116,400 2,891,376 Containers and packaging (0.3%) Rock-Tenn Co. Class A (S) 22,200 1,533,354 Sealed Air Corp. 120,500 3,105,285 Diversified financial services (4.1%) Bank of America Corp. 1,222,742 15,015,272 Citigroup, Inc. (NON) 2,274,800 10,441,332 CME Group, Inc. 19,200 5,678,784 JPMorgan Chase & Co. 749,473 34,198,453 Diversified telecommunication services (2.4%) AT&T, Inc. 504,005 15,684,636 Iridium Communications, Inc. (NON) (S) 880,697 6,895,858 Verizon Communications, Inc. 417,100 15,758,038 Electric utilities (1.1%) Edison International 228,200 8,961,414 Entergy Corp. 77,500 5,403,300 NV Energy, Inc. 228,400 3,469,396 Electrical equipment (0.2%) Emerson Electric Co. 55,700 3,384,332 Electronic equipment, instruments, and components (0.1%) Corning, Inc. 107,400 2,248,956 Energy equipment and services (2.2%) National Oilwell Varco, Inc. 137,200 10,521,868 Oceaneering International, Inc. (NON) 39,700 3,470,574 Schlumberger, Ltd. 186,324 16,722,579 Transocean, Ltd. (Switzerland) (NON) 28,400 2,066,100 Weatherford International, Ltd. (Switzerland) (NON) 111,400 2,404,012 Food and staples retail (1.9%) CVS Caremark Corp. 139,610 5,059,466 Safeway, Inc. (S) 220,100 5,350,631 Walgreen Co. 197,100 8,420,112 Wal-Mart Stores, Inc. 202,900 11,155,442 Food products (0.5%) H.J. Heinz Co. 52,100 2,669,083 Hershey Co. (The) 57,300 3,306,783 Smithfield Foods, Inc. (NON) (S) 118,600 2,794,216 Health-care equipment and supplies (1.3%) Baxter International, Inc. 148,900 8,472,410 Medtronic, Inc. 225,400 9,410,450 St. Jude Medical, Inc. 55,900 2,987,296 Health-care providers and services (3.3%) Aetna, Inc. 267,100 11,052,598 AmerisourceBergen Corp. (S) 111,700 4,539,488 Cardinal Health, Inc. 61,900 2,704,411 CIGNA Corp. 115,262 5,397,719 Coventry Health Care, Inc. (NON) 63,800 2,058,826 Lincare Holdings, Inc. (S) 102,200 3,211,124 McKesson Corp. 141,300 11,729,313 UnitedHealth Group, Inc. 88,200 4,342,086 WellPoint, Inc. (S) 96,700 7,425,593 Hotels, restaurants, and leisure (1.2%) Carnival Corp. 98,500 3,749,895 McDonald's Corp. 168,700 13,210,897 Wyndham Worldwide Corp. (S) 79,000 2,734,190 Household durables (0.2%) Newell Rubbermaid, Inc. 162,047 3,088,616 Household products (2.2%) Colgate-Palmolive Co. 57,700 4,866,995 Energizer Holdings, Inc. (NON) (S) 42,500 3,210,025 Kimberly-Clark Corp. (S) 99,000 6,539,940 Procter & Gamble Co. (The) (S) 313,100 20,320,190 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 631,500 8,361,060 Industrial conglomerates (2.6%) General Electric Co. 1,209,600 24,736,320 Tyco International, Ltd. 328,000 15,986,720 Insurance (3.7%) ACE, Ltd. 156,400 10,517,900 Aflac, Inc. 53,800 3,023,022 Assurant, Inc. 139,200 5,526,240 Berkshire Hathaway, Inc. Class B (NON) (S) 71,880 5,987,604 Hartford Financial Services Group, Inc. (The) 110,100 3,189,597 MBIA, Inc. (NON) (S) 127,178 1,312,477 MetLife, Inc. 142,466 6,665,984 Prudential Financial, Inc. 114,100 7,236,222 RenaissanceRe Holdings, Ltd. (S) 48,400 3,401,552 Travelers Cos., Inc. (The) (S) 135,100 8,549,128 XL Group PLC 123,600 3,018,312 Internet and catalog retail (0.2%) Expedia, Inc. 117,900 2,951,037 Internet software and services (1.1%) Google, Inc. Class A (NON) 30,733 16,721,825 IT Services (3.9%) Accenture PLC Class A (S) 123,063 7,030,589 Alliance Data Systems Corp. (NON) (S) 38,000 3,610,000 Gartner, Inc. (NON) 105,776 4,538,848 IBM Corp. 220,600 37,629,948 Mastercard, Inc. Class A 12,000 3,310,680 Unisys Corp. (NON) 89,780 2,664,670 Western Union Co. (The) (S) 149,000 3,166,250 Leisure equipment and products (0.5%) Hasbro, Inc. 153,900 7,208,676 Life sciences tools and services (0.5%) Agilent Technologies, Inc. (NON) (S) 169,500 8,459,745 Machinery (3.1%) AGCO Corp. (NON) (S) 56,700 3,264,786 Caterpillar, Inc. 29,200 3,369,972 CNH Global NV (Netherlands) (NON) 95,825 4,628,348 Deere & Co. (S) 49,400 4,816,500 Eaton Corp. 84,600 4,528,638 Ingersoll-Rand PLC (S) 181,700 9,175,850 Pall Corp. 32,700 1,910,988 Parker Hannifin Corp. 118,900 11,214,648 Timken Co. 96,900 5,464,191 Media (4.2%) CBS Corp. Class B 304,700 7,684,534 Comcast Corp. Class A 672,100 17,635,904 DIRECTV Class A (NON) 197,564 9,599,635 Interpublic Group of Companies, Inc. (The) 521,700 6,129,975 McGraw-Hill Cos., Inc. (The) 99,600 4,030,812 Omnicom Group, Inc. 79,400 3,905,686 Time Warner Cable, Inc. (S) 104,600 8,172,398 Time Warner, Inc. (S) 127,866 4,841,007 Walt Disney Co. (The) (S) 98,300 4,236,730 Metals and mining (1.1%) Cliffs Natural Resources, Inc. 22,300 2,089,956 Freeport-McMoRan Copper & Gold, Inc. Class B 191,400 10,532,742 Teck Resources Limited Class B (Canada) 49,600 2,690,800 Walter Energy, Inc. (S) 18,400 2,543,248 Multiline retail (0.4%) Target Corp. 135,300 6,643,230 Multi-utilities (0.5%) Ameren Corp. 270,128 7,917,452 Office electronics (0.2%) Xerox Corp. 258,800 2,611,292 Oil, gas, and consumable fuels (11.2%) Alpha Natural Resources, Inc. (NON) (S) 79,100 4,601,247 Apache Corp. 57,800 7,708,786 Chevron Corp. 372,900 40,810,176 Cimarex Energy Co. 49,800 5,507,382 ConocoPhillips 146,600 11,571,138 Devon Energy Corp. (S) 84,000 7,644,000 Exxon Mobil Corp. 489,862 43,107,856 Linn Energy, LLC (Units) 74,700 3,016,386 Marathon Oil Corp. 208,600 11,272,744 Noble Energy, Inc. 35,000 3,369,450 Occidental Petroleum Corp. 245,700 28,081,053 Plains Exploration & Production Co. (NON) (S) 92,300 3,511,092 Scorpio Tankers, Inc. (Monaco) (NON) (S) 199,955 2,353,470 Sunoco, Inc. 93,700 3,997,242 Paper and forest products (0.2%) MeadWestvaco Corp. (S) 87,900 2,961,351 Personal products (0.2%) Estee Lauder Cos., Inc. (The) Class A 25,300 2,454,100 Pharmaceuticals (5.9%) Abbott Laboratories 184,300 9,590,972 Johnson & Johnson 525,800 34,555,576 Merck & Co., Inc. 271,900 9,774,805 Novartis AG ADR (Switzerland) 74,600 4,414,082 Pfizer, Inc. 1,630,626 34,177,921 Somaxon Pharmaceuticals, Inc. (NON) (S) 124,777 336,898 Road and rail (1.3%) Avis Budget Group, Inc. (NON) (S) 173,500 3,289,560 CSX Corp. 51,900 4,084,011 Kansas City Southern (NON) 33,700 1,958,307 Ryder System, Inc. 78,900 4,221,150 Union Pacific Corp. (S) 62,500 6,466,875 Real estate investment trusts (REITs) (0.8%) Campus Crest Communities, Inc. (R) 138,521 1,637,318 CBL & Associates Properties, Inc. (R) (S) 121,501 2,256,274 HCP, Inc. (R) (S) 80,549 3,191,351 Terreno Realty Corp. (R) 76,874 1,303,783 Weyerhaeuser Co. (R) 171,200 3,939,312 Semiconductors and semiconductor equipment (2.8%) Altera Corp. (S) 80,500 3,920,350 Applied Materials, Inc. 254,800 3,997,812 First Solar, Inc. (NON) (S) 22,900 3,196,153 Intel Corp. 505,800 11,729,502 Lam Research Corp. (NON) 88,400 4,270,604 Novellus Systems, Inc. (NON) 126,500 4,060,650 Texas Instruments, Inc. (S) 366,000 13,003,980 Software (4.4%) Adobe Systems, Inc. (NON) (S) 100,600 3,375,130 Autodesk, Inc. (NON) 77,200 3,472,456 BMC Software, Inc. (NON) 87,400 4,390,102 CA, Inc. 326,000 8,016,340 Check Point Software Technologies, Ltd. (Israel) (NON) (S) 51,900 2,850,867 Microsoft Corp. 796,300 20,719,726 Oracle Corp. 722,300 26,038,915 Specialty retail (2.2%) ANN, Inc. (NON) 166,500 5,196,465 Bed Bath & Beyond, Inc. (NON) 44,800 2,514,176 Best Buy Co., Inc. 145,900 4,554,998 GNC Holdings, Inc. Class A (NON) 152,102 2,897,543 Limited Brands, Inc. (S) 164,500 6,770,820 Lowe's Cos., Inc. 284,200 7,460,250 OfficeMax, Inc. (NON) (S) 221,800 2,209,128 Signet Jewelers, Ltd. (Bermuda) (NON) 69,500 3,040,625 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 83,000 4,964,230 Fossil, Inc. (NON) (S) 29,000 2,777,620 VF Corp. (S) 29,500 2,966,520 Tobacco (1.8%) Philip Morris International, Inc. 406,500 28,227,360 Total common stocks (cost $1,405,682,582) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 16,345 $1,424,058 Total convertible preferred stocks (cost $1,634,500) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $192,000) (F) (RES) (NON) 192 $192,000 Total preferred stocks (cost $192,000) SHORT-TERM INVESTMENTS (10.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 156,921,118 $156,921,118 Putnam Money Market Liquidity Fund 0.08% (e) 768,513 768,513 Total short-term investments (cost $157,689,631) TOTAL INVESTMENTS Total investments (cost $1,565,198,713) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2010 through April 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,581,098,606. (b) The aggregate identified cost on a tax basis is $1,569,754,509, resulting in gross unrealized appreciation and depreciation of $260,892,213 and $92,907,980, respectively, or net unrealized appreciation of $167,984,233. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $192,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $153,174,181. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $156,921,118 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,796 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $107,929,802 and $109,236,646, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $171,173,228 $— $— Consumer staples 144,458,577 — — Energy 211,737,155 — — Financials 220,639,667 2,835,540 5,641,371 Health care 189,854,058 — — Industrials 171,560,577 3,118,112 — Information technology 314,136,666 — — Materials 70,826,948 — — Telecommunication services 38,338,532 — — Utilities 34,112,622 — — Total common stocks Convertible preferred stocks — 1,424,058 — Preferred stocks — — 192,000 Short-term investments 768,513 156,921,118 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: June 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 28, 2011
